                                                                         Case 5:18-cv-07233-EJD Document 164 Filed 07/02/19 Page 1 of 2




                                                                  1

                                                                  2                                   UNITED STATES DISTRICT COURT

                                                                  3                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                  4                                          SAN JOSE DIVISION

                                                                  5
                                                                        WERIDE CORP., et al.,
                                                                  6                                                         Case No. 5:18-cv-07233-EJD
                                                                                       Plaintiffs,
                                                                  7                                                         CASE MANAGEMENT ORDER
                                                                                v.
                                                                  8                                                         Re: Dkt. No. 163
                                                                        KUN HUANG, et al.,
                                                                  9
                                                                                       Defendants.
                                                                 10

                                                                 11          This case is scheduled for a Case Management Conference on July 11, 2019. Based on the
United States District Court




                                                                 12   parties’ Joint Case Management Statement and proposed schedule, the court has determined an
                               Northern District of California




                                                                 13   appearance is unnecessary at this time. Accordingly, the Case Management Conference is

                                                                 14   VACATED and the parties are ordered to comply with the following schedule.

                                                                 15          IT IS HEREBY ORDERED that the court adopts the parties’ statement of disputed factual

                                                                 16   and legal issues as set forth in the Case Management Statement.

                                                                 17          IT IS FURTHER ORDERED that the parties shall comply with the presumptive limits on

                                                                 18   discovery set forth in the Federal Rules of Civil Procedure.

                                                                 19          IT IS FURTHER ORDERED that any disputes with respect to discovery or disclosure are

                                                                 20   referred to the assigned Magistrate Judge.

                                                                 21          IT IS FURTHER ORDERED that the parties shall meet and confer further in order to

                                                                 22   reach an agreement on an ADR process within 10 days of the date of this Order. Within that same

                                                                 23   timeframe, the parties shall either (1) file the form entitled “Stipulation and (Proposed) order

                                                                 24   Selecting ADR Process” if an agreement is reached, or (2) file the form entitled “Notice of Need

                                                                 25   for ADR Phone Conference.”

                                                                 26

                                                                 27

                                                                 28                                                     1
                                                                      Case No.: 5:18-cv-07233-EJD
                                                                      CASE MANAGEMENT ORDER
                                                                           Case 5:18-cv-07233-EJD Document 164 Filed 07/02/19 Page 2 of 2




                                                                  1            IT IS FURTHER ORDERED that the following schedule shall apply to this case:

                                                                  2       EVENT                                               DEADLINE
                                                                          Last Day for Plaintiffs to Seek Leave to Amend      December 5, 2019
                                                                  3       Their Trade Secret Identification
                                                                  4       Joint Trial Setting Conference Statement            February 18, 2020
                                                                          (see Section IV(C)(2) of Standing Order for Civil
                                                                  5       Cases)
                                                                          Trial Setting Conference                            11:00 a.m. on February 27, 2020
                                                                  6       (see Section IV(C)(1) of Standing Order for Civil
                                                                          Cases)
                                                                  7
                                                                          Fact Discovery Cutoff                               March 26, 2020
                                                                  8       Designation of Opening Experts with Reports         April 16, 2020
                                                                  9       Designation of Rebuttal Experts with Reports        May 7, 2020
                                                                 10       Expert Discovery Cutoff                             May 29, 2020

                                                                 11       Deadline(s) for Filing Discovery Motions          See Civil Local Rule 37-3
                                                                                                                  1
                                                                          Deadline for Filing Dispositive Motions           June 11, 2020
United States District Court




                                                                 12       (see Section V of Standing Order for Civil Cases)
                               Northern District of California




                                                                          Hearing on Anticipated Dispositive Motion(s)      9:00 a.m. on August 13, 2020
                                                                 13

                                                                 14            IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for

                                                                 15   Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to the timing

                                                                 16   and content of the Joint Trial Setting Conference Statement and all other pretrial submissions.

                                                                 17            IT IS SO ORDERED.

                                                                 18   Dated: July 2, 2019                              _________________________________
                                                                                                                       EDWARD J. DAVILA
                                                                 19                                                    United States District Judge

                                                                 20

                                                                 21

                                                                 22

                                                                 23
                                                                      1
                                                                 24           This is the last date for filing dispositive motions. The actual hearing on the motion may
                                                                      be noticed for a date subsequent after contacting Judge Davila’s courtroom deputy.
                                                                 25   2
                                                                              A copy of Judge Davila’s standing order is also available on the court’s website at
                                                                 26   www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                                                      then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                                                 27   for Civil Cases.”

                                                                 28                                                      2
                                                                      Case No.: 5:18-cv-07233-EJD
                                                                      CASE MANAGEMENT ORDER
